Citation Nr: 1713153	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  08-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine on an extraschedular basis.

2. Entitlement to an initial rating in excess of 10 percent for post-cervical discectomy and fusion.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1986 to December 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2007, September 2007, and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The February 2007 rating decision, in pertinent part, granted service connection for post-cervical discectomy and fusion, rated 10 percent, effective January 27, 2007; and granted service connection for degenerative arthritis of the lumbar spine, rated 0 percent, effective January 27, 2007. The September 2007 rating decision assigned an earlier effective date of January 1, 2007, for the awards of service connection for both disabilities on appeal.  In December 2007, the Veteran filed a notice of disagreement with the initial disability ratings assigned for his service-connected post-cervical discectomy and fusion and for his service-connected degenerative arthritis of the lumbar spine. In March 2008, the RO issued a rating decision granting an increased initial disability rating of 10 percent for the degenerative arthritis of the lumbar spine, also effective January 1, 2007.  

In May 2012, the Board remanded the above-mentioned issues back to the RO for further development. In February 2016, the Board issued a decision denying the Veteran's claims for an initial rating in excess of 10 percent for post-cervical discectomy and fusion and an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine on a schedular basis, and remanded the issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine on an extraschedular basis for referral to the Director, Compensation and Pension Service (Director). The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC), but only to the extent that it denied an initial increased rating for his service-connected post-cervical discectomy and fusion.  In October 2016, the CAVC issued an order that vacated the Board's February 2016 decision and remanded the matter on appeal for adjudication consistent with the instructions outlined in an October 2016 Joint Motion for Partial Remand (Joint Motion) by the parties.
As noted, the issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine on an extraschedular basis was previously remanded by the Board in February 2016 for referral to the Under Secretary for Benefits or the Director, Compensation Service (Director). The administrative decision from the Director was received on August 25, 2016, and the RO issued an August 2016 supplemental statement of the case addressing that issue.  Therefore, it too has returned to the Board for consideration herein.

The issue of entitlement to an initial rating in excess of 10 percent for post-cervical discectomy and fusion is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the signs and symptoms accompanying the Veteran's degenerative arthritis of the lumbar spine have been fully contemplated by the rating criteria.

2. The evidence does not show that the Veteran's service-connected degenerative arthritis of the lumbar spine combines or interacts with his other service-connected disabilities in such a way as to result in further disability not considered by the rating schedule.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent on an extraschedular basis for service-connected degenerative arthritis of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board finds VA's duty to notify was satisfied by a letter addressed to the Veteran in December 2007. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Neither the Veteran nor his representative has alleged that notice in this case was less than adequate. 

VA also has a duty to assist a Veteran in the development of the claim. This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. All relevant evidence necessary for an equitable determination of the issue of an increased rating for degenerative arthritis of the lumbar spine on an extraschedular basis has been identified and obtained, to the extent possible. The RO provided VA examinations in January 2008 and August 2013 for evaluation of the Veteran's back condition, with an addendum medical opinion provided in January 2014. In May 2008, the Veteran indicated on his VA Form 9, substantive appeal, that he did not wish to have a hearing before a Veterans Law Judge. Neither the Veteran nor his representative has requested a hearing in the interim.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted. 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted. Id; see also 38 C.F.R. § 3.321(b)(1).

When the Board finds that an extraschedular rating may be warranted, it cannot grant an extraschedular rating in the first instance. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). Rather, it must remand the claim to the AOJ for referral to the Director. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently assigned an 10 percent initial rating for his service-connected degenerative arthritis of the lumbar spine.  He contends he is entitled to a higher initial rating. 

In February 2016, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine on a schedular basis. That decision is final, as the Veteran did not appeal it to the CAVC. See October 2016 Joint Motion & Order (noting that the Veteran did not appeal the denial of an initial rating excess of 10 percent for degenerative arthritis of the lumbar spine, and dismissing the appeal as to that part of the Board's decision).  The Board also remanded, however, the claim for an increased initial rating for degenerative arthritis of the lumbar spine on an extraschedular basis.  That is the only remaining issue to be addressed herein.

In compliance with the Board's February 2016 remand, the RO referred the Veteran's claim to the Director. In support of this remand directive, the Board referenced a January 2014 VA addendum opinion, which stated that the Veteran's pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time, which might decrease range of motion by 5 to 10 more degrees based on the situation, and that he could also experience weakness, fatigability, or incoordination that could further limit his range of motion by another 5 degrees during flare-ups. 

The Directors's administrative decision, received in August 2016, denied entitlement to an extraschedular evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine. The Director performed a thorough review of the Veteran's claims file, to include VA examination reports, the January 2014 VA addendum opinion, and VA treatment records from February 2004 to March 2016. The Director determined that the symptomology associated with the Veteran's lumbar spine disability throughout the appeal period had been contemplated by the regular rating schedule.  

After reviewing the competent evidence of record, the Board agrees with the Director's August 2016 administrative decision.

In particular, the Veteran's treatment records show consistent complaints of back pain with radiating bilateral leg pain that impact his daily functioning. They also show that the Veteran has been treated with medication, physical therapy, epidurals, a TENS unit and acupuncture. 

In February 2008, the Veteran reported worsening leg pain and numbness. He reported he could not drive a car for more than a few minutes without severe pain, then once aggravated, pain continued to bother him while sitting. In August 2008, he reported a history of right leg discomfort and new complaints of left leg discomfort radiating into his toes. His leg discomfort was worsened when standing for longer than 10 minutes. In March 2013, the Veteran reported crouching and squatting to be more troublesome and more painful. He reported his right leg becomes numb and difficult to move if he squats for more than a few minutes. He reported his right lower extremity to be worse than the left lower extremity. He reported radiating pain down both legs when he stands. He reported driving and sitting were more difficult. 

Since establishing service connection for degenerative arthritis of the lumbar spine, the Veteran has been provided two VA examinations for evaluation of his lumbar disability and one VA examination for evaluation of his bilateral lower extremity radiculopathies. A January 2008 VA examination showed the Veteran had 0-100 range of motion of the spine with pain. In an addendum, the examiner reported no additional limitations by pain, fatigue or weakness or lack of endurance following repetitive use. The Veteran reported back pain every day, but not all day. The Veteran reported back pain radiates into the right leg with numbness of the right foot. The Veteran reported that he could not perform more than 20 minutes of yardwork.  

A January 2009 VA examination for the bilateral lower extremities showed normal physical examination, except for decreased sensation of the right lower extremity anterior calf, and paresthesia of the dorsal, medial and plantar foot. Left lower extremity exam was the same, except normal sensation in the anterior calf. The Veteran reported constant right thigh aching and right foot paresthesia, and constant left calf numbness and dorsal foot numbness with occasional pain in the buttocks. 

An August 2013 VA examination showed forward flexion of the lumbar spine to 80 degrees, with painful motion starting at 70 degrees. Forward flexion was 85 degrees after repetitive testing. Sensation to light touch was decreased in the right thigh and lower leg. The Veteran reported flare-ups impact squatting, gardening or washing his car. The examiner determined the severity of the Veteran's right lower extremity radiculopathy to be moderate and left lower extremity radiculopathy to be mild. 

In a January 2014 addendum opinion, the examiner opined that pain could significantly limit the Veteran's functional ability during flare-ups or when the joint was used repeatedly over a period of time. The examiner stated the Veteran's range of motion may be decreased by 5-10 more degrees based on the situation. He could also experience weakness, fatigability or incoordination which could further limit his range of motion by another 5 degrees during flare-ups.

According to the most recent treatment records and statements from the Veteran, he continues to work on a full time basis. A review of all available evidence reveals no hospitalizations.

Having reviewed this aforementioned evidence thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1), the Board finds that no higher rating is warranted on an extraschedular basis. Upon longitudinal review of the pertinent evidence, the Board cannot conclude that the schedular criteria under 38 C.F.R. § 4.71, Diagnostic Code 5242 are inadequate or impractical for evaluating a disability of the severity experienced by the Veteran. Rather, the existing rating criteria appear to properly recognize and compensate the Veteran for the objective symptomatology shown. The predominant symptoms of pain and diminished range of motion are already wholly addressed by the relevant Diagnostic Code.

In the present case, the Veteran's back disability is service-connected under Diagnostic Code 5242 at a 10 percent rating as of January 1, 2007. The Veteran is also service-connected for right and left lower extremity radiculopathy under Diagnostic Code 8520. His right leg radiculopathy was assigned a 10 percent rating prior to August 22, 2013, and is assigned a 20 percent rating from that date. His left leg radiculopathy is rated at 10 percent as of June 10, 2008.

The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion, ankylosis, and neurologic manifestations. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40 (2016); See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59 (2016); Mitchell, 25 Vet. App. at 37. 

The Board acknowledges that the Veteran has neurologic manifestations of radiating leg pain. While these symptoms are not contemplated by the rating schedule for the back, these symptoms are contemplated by the award of separate ratings for radiculopathy for each lower extremity. 

The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. The inability to accomplish a task, such as standing, sitting, squatting, gardening, washing his car or driving for extended periods, are not a "symptom" set forth in any portion of the Rating Schedule, yet a result of the same symptoms of pain, painful motion, and limitation of motion. Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology. 

In addition to the above finding that the symptomology associated with the Veteran's lumbar spine disability is contemplated by the regular rating schedule, the Board finds no evidence of marked interference with employment or frequent periods of hospitalization to warrant extraschedular consideration under Thun.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, the Board finds no additional symptoms that have not been attributed to a specific service-connected condition. Furthermore, the Veteran's service-connected disabilities have not combined to produce any symptoms not contemplated by the Rating Schedule.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  For these reasons, the Veteran's claim for an increased initial rating for degenerative arthritis of the lumbar spine on an extraschedular basis is denied.

ORDER

An initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine on an extraschedular basis is denied.


REMAND

In the October 2016 Joint Motion, the issue of entitlement to an increased initial rating for post-cervical discectomy and fusion was returned to the Board for consideration as to whether the Veteran was entitled to an additional rating for a neurological abnormality secondary to his service-connected post-cervical discectomy and fusion. 

The Veteran's treatment records are replete with complaints of upper extremity symptoms worsening since his service-connected cervical discectomy and fusion. For example, in October 2004, the Veteran reported occasional left arm radiation from the neck. In September 2005, he reported neck pain occasionally radiating into the left arm to elbow. In August 2007 and February 2008, VA assessed him with neuritis. In February 2008, the Veteran stated that since surgery he had experienced increasing pain in the neck, shoulders and left arm. He stated that in the past six months he had developed tingling that radiates into his arms. In July 2008, the Veteran reported weakness and tingling in the left arm. He reported trouble lifting his left arm overhead and stated that he had noticed an increase in weakness, giving the example of an inability to hold a half gallon of milk. In August 2008, he noted some improvement with the left arm weakness and grip. In September 2008, he reported decreased dexterity of the left hand and left shoulder girdle fatigue with overhead activity. A nerve conduction study was performed and results were normal. Also in September 2008, the Veteran reported numbness and tingling down his left upper extremity, but no grasp weakness was noted on physical examination. A July 2010 cervical MRI showed a high probability of root compression with severe spondylosis at C3-4 and C4-5. In a March 2013 statement, the Veteran reported difficulty raising his arms to hold a magazine or cellular phone. He reported difficulty holding the steering wheel. In October 2014, he reported neck pain radiating into the arms and into the fingertips, left worse than right. In April 2014, he reported difficulty with the left arm and more recently the right arm. In a June 2015 email to his VA doctor, he reported significant worsening of his right hand symptoms resulting in an inability to do routine activities, such as buttoning pants, putting on socks, eating with utensils, signing his name, and using a cell phone. In June 2015, examination showed right finger extension and flexion at 4/5, right interossei at 3/5, and a normal left upper extremity examination. A cervical MRI showed C3-4 and C4-5 disc degeneration with canal stenosis, and a right side disc osteophyte complex at C7-T1. The doctor noted the cervical spine MRI to show compression and recommended surgery. A December 2015 visit noted a history of C7 radiculopathy with right C7 weakness. The physical examination showed C7 distribution diminished sensation, with diminished grip strength. The Veteran was assessed with C7 radiculopathy, bilateral, worse on the right side. In a January 2016 neurosurgery visit, the doctor assessed that right upper extremity pain and weakness are likely from C7-T1 level disc protrusion. In view of his persistent weakness and incomplete improvement from steroid injections, surgical intervention was recommended. 

More recently, in February 2017, the Veteran submitted a statement, noting worsening pain since surgery, initially in the left upper extremity, but now bilaterally. He noted difficulty with tasks such as holding a bath towel, holding and manipulating toilet tissue, clipping fingernails, shaving, turning a car key in the ignition, releasing the seatbelt of his son's car seat, holding a magazine, and holding a cell phone.

The Veteran has been provided two VA examinations for the cervical spine. In a January 2008 VA examination for the spine, the history portion of the examination noted everyday neck pain with tingling down the left arm. In August 2013, the Veteran received another VA examination for his cervical spine. The history portion of the examination mentioned tingling fingers, difficulty holding the steering wheel, and decreased strength of the hand causing the Veteran to drop things. The physical examination was unremarkable, other than decreased sensation of the right forearm. When asked if the Veteran had radicular pain or any other sign or symptom due to radiculopathy, the examiner answered no. When asked if the Veteran had any other neurological abnormalities related to a cervical spine condition, the examiner answered no. The examiner did note, however, that the Veteran sometimes had involuntary movements of the fingers in the left hand. The examiner also noted the 2013 cervical x-ray, but did not note the 2010 cervical MRI showing probable root compression.  

Although the Veteran has been provided two VA examinations of the cervical spine, in January 2008 and August 2013, these examinations focus on the Veteran's cervical symptoms and limitations. Neither of the examinations discussed the Veteran's bilateral upper extremity symptoms to the frequency or severity the Veteran has reported symptoms in treatment visits and statements to VA. Neither examiner gave a diagnosis or an explanation for the lack of diagnosis for the Veteran's consistent upper extremity symptoms. Further, it is noted that since the most recent VA examination, the Veteran has been given a diagnosis of cervical radiculopathy and alleges continued worsening of these symptoms. 

Based on the foregoing, an examination is necessary for the Board to provide an adequate analysis as to whether the Veteran is entitled to an additional rating for a neurological abnormality secondary to his service-connected post-cervical discectomy and fusion. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). While the Veteran is competent to report the symptoms he is experiencing, the Veteran is not competent to opine the etiology or medical severity of those symptoms. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). As the Board is prohibited from making conclusions based on its own medical judgment, additional development is needed prior to adjudication of the claim on appeal. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his neck and/or upper extremity symptoms, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.  

2. Secure for the record updated relevant treatment records from the Veteran's local VA Medical Center (dated from April 2016 to the present).

3. After completing the development listed above, schedule a neurological examination with an appropriate medical professional to determine the current severity of the Veteran's service-connected neck disability. The examiner should obtain a complete history from the Veteran, review his claims file (to include medical records located in Virtual VA), and perform any studies or tests deemed necessary by the examiner. The examiner should address:

a) The current severity the Veteran's neck disability post-cervical discectomy and fusion. Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically). 

b) Identify any neurological abnormalities secondary to the Veteran's service-connected post-cervical discectomy and fusion, including upper extremity radiculopathy. If any neurological abnormalities are identified, provide a diagnosis and identify the nerve(s) associated with the abnormality. If no neurological abnormalities are identified, reconcile this finding with the Veteran's lay statements regarding his upper extremity symptoms and diagnosis of cervical radiculopathy. Address the left and right upper extremities separately. 

c) If any neurological abnormalities of the upper extremities are identified, the examiner should indicate the severity of the impairment in terms of mild, moderate, or severe. Address left and right upper extremities separately.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


